DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 25 may include transitory embodiments.  It is recommended to amend the claim to state “non-transitory computer readable storage hardware” to overcome the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hooli et al (US 2021/0344467) [hereafter R1].
For claims 1, 13, and 25, R1 discloses (paragraphs 116-117 computer readable medium used by processor) establishing first wireless connectivity supporting: i) a first wireless link between a first wireless station and a wireless network (paragraphs 14-16 terminal devices are allotted and assigned resources Fig 1 UEs connected to AP), and ii) a second wireless link between a second wireless station and the wireless network (paragraphs 14-21, 51-64, Fig 1 UEs connected to AP); at the first wireless station, receiving first data transmitted from the second wireless station over second wireless connectivity established directly between the second wireless station and the first wireless station (paragraphs 14-21, 51-64, 69-85 Fig 3-6) secondary resource channel between terminal nodes exchange information); and communicating the first data over the first wireless link from the first wireless station to a management resource (paragraphs 14-21, 51-64, 69-85 Fig 3-6, sent to the access node).
For claims 2 and 14, R1 discloses the first data includes performance metrics associated with conveying communications over the second wireless link between the second wireless station and the wireless network (paragraphs 14-21, 51-64, 69-85 performance metrics).
For claims 3 and 15, R1 discloses at the first wireless station, collecting second data, the second data being associated with the first wireless link between the first wireless station and the wireless network (paragraphs 14-21, 51-64, 69-85 performance metrics of the wireless link), the second data being performance metrics associated with the first wireless link (paragraphs 14-21, 51-64, 69-85 performance metrics); and from the first wireless station, communicating the 
For claims 4 and 16, R1 discloses the first wireless link is a first fixed wireless access link established between the first wireless station and a first wireless base station in the wireless network (paragraphs 14-21, 51-64, 69-85, Fig 1-2, 11A-12C base station is fixed and wireless); and wherein the second wireless link is a second fixed wireless access link established between the second wireless station and a second wireless base station 30 in the wireless network (paragraphs 14-21, 51-64, Fig 1-2, 11A-12C base station is fixed and wireless).
For claims 5 and 17, R1 discloses the first wireless station provides a first subscriber domain of multiple communication devices access to the wireless network via the first wireless link (paragraphs 14-23, 51-64, Fig 1-2, 11A-12C multiple sub-networks, different network operators in cooperation); and wherein the second wireless station provides a second subscriber domain of multiple communication devices access to the wireless network via the second wireless link (paragraphs 14-21, 51-64, Fig 1-2, 11A-12C different networks possible).
For claims 6 and 18, R1 discloses the first data indicates performance attributes of the second wireless link, the method further comprising: based on processing of the first data, generating a notification from the management resource to the first wireless station, the notification indicating to adjust settings associated with the second wireless communication link (paragraphs 14-21, 51-64, 69-85, Fig 3-6 adjusts the relay devices based on the performance).
For claims 7 and 19, R1 discloses communicating the notification to a base station management resource, the base station management resource controlling attributes of the second wireless communication link based on the notification (paragraphs 14-21, 51-64, 69-85, Fig 3-6 adjusts the relay devices based on the performance).

For claims 9 and 21, R1 discloses the first data includes performance metrics associated with the first wireless link between the second wireless station and the wireless network; and wherein the second data includes performance metrics associated with the third wireless link between the third wireless station and the wireless network (paragraphs 14-21, 51-64, 69-85, Fig 3-6 adjusts the relay devices based on the performance, quality thresholds).
For claims 10 and 22, R1 discloses based on processing of the first data and the second data: i) scheduling first communications between the second wireless station and the wireless network, and ii) scheduling second communications between the third wireless station and the wireless network (paragraphs 14-21, 51-64, 69-85, Fig 3-6 adjusts the relay device communication timeslots based on the performance).
For claims 11 and 24, R1 discloses the first data is connectivity data collected via monitoring of the second wireless link between the second wireless station and the wireless network (paragraphs 14-21, 51-64, 69-85, Fig 3-6 adjusts the relay devices based on the performance of the wireless link quality).
For claim 12, R1 discloses controlling transmission of communications over the second wireless communication link between the second wireless station and the wireless network based on the 
For claim 23, R1 discloses the management resource is further operative to: based on processing of the first data and the second data, schedule: i) first communications between the second wireless station and the wireless network (paragraphs 14-21, 51-64, 69-85, Fig 3-6 adjusts the relay devices based on the performance for scheduling communications), and ii) second communications between the third wireless station and the wireless network (paragraphs 14-21, 51-64, 69-85, Fig 3-6 adjusts the relay devices based on the performance for scheduling communications).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Das et al (US 2019/0319814) discloses nodes providing supplemental communication ability; Patel et al (US 2020/0169339) discloses fixed wireless access devices; Zhao et al (US 20200092712) discloses FWA with performance modifiers; Coppage et al (US 2014/0194068) discloses different subscriber domains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/            Primary Examiner, Art Unit 2463